Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a 371 of PCT/FR2019/051768 on 7/15/2019 and claims foreign priority to FR1856659 on 7/18/2018.

Information Disclosure Statement
The IDS submission on 1/15/2021 has been reviewed and the references considered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the details of claims 1-11 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either 

Specification
The specification omits any mention of priority applications typically found in specifications.
A substitute specification in proper idiomatic English and in compliance with 37 CFR 1.52(a) and (b) is required.  The substitute specification filed must be accompanied by a statement that it contains no new matter.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. Specifically the claims appear to be a machine translation of the French language claims filed in the foreign priority documents above. Due to the complex technical nature and idiomatic differences in English and French, the machine translation has introduced several errors.
As a specific, but non-limiting, example the limitation “a so-called fulfilled sequence and at least one so-called unfulfilled sequence” prove confusing because (a) it’s unclear what ‘so-called’ would une séquence dite satisfaite (12) et au moins une séquence dite non-satisfaite (13)” as while ‘dite’ can be translated as ‘so-called’ that translation is inaccurate, or at least confusing, in this context as ‘so-called’ usually denotes that a name is commonly used but that the speaker does not agree with it – in this instance why would Applicant refer to something by a name they don’t agree with in their own claims? What’s more likely is that this was meant as a label, title, or ID for the two sequences, e.g. ‘called’, and not ‘so-called’. To the matter of the names, fulfilled and unfulfilled, the specification appears to say these are true and false paths of a conditional branch (page 5, lines 15-20). This does beg the question of how there are “at least one”, i.e. possibly more than one, false paths. Nevertheless, a more accurate translation may be “a first sequence and a second sequence, wherein the first sequence is a sequence executed when the condition is fulfilled and the second sequence is a sequence executed when the condition is unfulfilled” or “a condition fulfilled sequence and a condition unfulfilled sequence.” Both limitations would need further refinement based on the rest of the claims but are provided as examples of something that is at least idiomatically correct and more likely a proper translation of the French language claims.
Additionally, several grammar errors were introduced with Applicant’s preliminary amendment on 1/15/2021. As a specific, but non-limiting, example: “…A method of executing a program by a conditional system…, conditional selection of a sequence” and “…the method being comprising…” in the preamble of claim 1.
The claims, overall, need substantial revisions to make them idiomatically correct. Examiner would advise that these amendments should be made with clear support in mind from the original disclosure and in this case in particular it would be beneficial to point to support for amendments even if they are from the original French language application. Examiner has made a reasonable effort to 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, and 6-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yazdani, US Pub No. 2014/0215187.
As to claim 1, Yazdani teaches: A method of executing a program by a computer system having computational resources capable of executing sequences of instructions (Abstract, “A system and method for efficiently processing instruction in hardware parallel execution lanes within a processor”), conditional selection of a sequence of instructions from among a so-called fulfilled sequence and at least one so-called unfulfilled sequence (FIG. 2, [0034], “a software application may provide the control flow graph 200 with eight basic blocks (BB's) … control flow graph 200 may represent an IF-THEN-ELSE construct with basic blocks 1-4 and an IF construct with basic blocks 4-6”), the method being comprising the following steps of: 
- conditionally selecting a sequence of instructions from among a so-called fulfilled sequence and at least one so-called unfulfilled sequence (FIG. 2, [0034]), 
- upon executing a sequence distribution instruction by a first computational resource of the computer system, distributing execution of the fulfilled sequence and of the at least one unfulfilled sequence between the first computational resource and at least one second computational resource of the computer system (FIG. 9, satisfied sequence (BB2) and unsatisfied sequence (BB3) are sent to different units, [0050] “When executed, the code 506 at BBC (0, 1) which is at the end of BB 1, changes the stored DVLIW size from 1 to 2. The instructions within BB 3 are now added to the fetched DVLIW's. Additionally, when executed, the code 506 at BBC (0, 1) sets the entries in the vector register for work-items branching to BB 3 to store the value PC 1. The entries in the vector register for work-items branching to BB 2 remain unchanged by continuing to store PC 0.”); 
- parallel executing the fulfilled sequence and the at least one unfulfilled sequence each by a computational resource from among the first and the at least one second computational resources (FIG. 9, satisfied sequence (BB2) and unsatisfied sequence (BB3) are sent to different units); 
- once the fulfilled sequence and the at least one unfulfilled sequence have been completely executed, continuing executing the program by a computational resource from among the first and the at least one second computational resources (FIG. 9, sequence BB4 is executed on the first available computing unit).
As to claim 2, Yazdani teaches: The method according to claim 1, wherein distributing execution of the fulfilled sequence and of the at least one unfulfilled sequence consists in having the unfulfilled sequence executed by the first computational resource (FIG. 9 the sequences are distributed to be executed in parallel).
As to claim 6, Yazdani teaches: The method according to claim 1, wherein each of the first and at least one second computational resources notifies the other of the first and the at least one second computational resources of the termination of execution of the one of the fulfilled and the at least one unfulfilled sequences it is executing (FIG. 9 BB(1,3) and BB(0,2) wait for the termination of others before continuing).
As to claim 7, Yazdani teaches: The method according to claim 1, wherein continuing executing the program is performed by the computational resource having executed the sequence of instructions selected by the conditionally selecting upon parallel executing the fulfilled sequence and the at least one unfulfilled sequence (FIG. 9 continuing execution is on the first available hardware, which includes the hardware for executing the satisfied and unsatisfied sequences).
As to claim 8, Yazdani teaches: The method according to claim 1, wherein, when a maximum permissible number of simultaneous parallel executions of sequences is reached, distributing the execution of the fulfilled sequence and the at least one unfulfilled sequence between the first computational resource and the at least one second computational resource of the computer system is not performed and the sequence of instructions selected by the conditionally selecting is executed by the first computational resource (FIG. 3, sequence 310, [0029] the total number of work-items that can execute in parallel is defined).
As to claim 9, Yazdani teaches: The method according to claim 8 wherein, when the maximum permissible number of simultaneous parallel executions of sequences is reached, the sequences of instructions selected and not selected by the conditionally selecting are executed one after the other by the first computational resource (FIG. 3, sequence 310, [0029] the maximum number is a maximum and would not be able to be exceeded, thus further sequences would have to follow).
As to claim 10, Yazdani teaches: The method according to claim 1, further comprising a step of measuring the execution time period of the program and a step of determining a worst-case execution time of the program ([0035] the execution time is the sum of basic blocks, executing all of the blocks would be the worst case scenario as no blocks were skipped).
As to claim 11, this claim is the computer readable medium claim corresponding to the method claim 1 and is rejected for the same reasons mutatis mutandis.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yazdani as applied to claims 1, 2, and 6-11 above, and further in view of Honda et al., US Pub No. 2005/0278539 (herein Honda).
As to claim 3, Yazdani teaches: The method according to claim 1.
Yazdani does not specifically teach: wherein, upon parallel executing the fulfilled sequence and the unfulfilled sequence, a piece of data written in memory by one of the first and at least one second computational resources is subject to a visibility restriction so as to be visible only by the one of the first and the at least one second computational resources which carried out writing the piece of data in memory. Yazdani does teach the parallel execution of the two or more sequences but does not detail access or visibility control for certain portions of memory. Honda teaches access control of memory corresponding to processing, e.g. writes, from specific storage devices. Honda specifically details a copy access control (FIG. 10) that includes key registration [visibility] and later invalidates [terminates] the key permissions (steps 2103 and 2108 respectively). The combination would provide the access control mechanisms of Honda into the system of Yazdani and make the memory accessible [visible] only to the 
Therefore it would have been obvious to incorporate access [visibility] control as claimed by combining the access control of Honda with the system of Yazdani. One of ordinary skill would have been motivated to improve security in the system. 
As to claim 4, Yazdani/Honda teaches: The method according to claim 3 comprising, upon continuing executing the program, terminating the visibility restriction of data written into memory by the computational resource among the first and the at least one second computational resources which executed, upon parallel executing the fulfilled sequence and the at least one unfulfilled sequence, the selected sequence of instructions (Honda FIG. 10, step 2108).
As to claim 5, Yazdani/Honda teaches: The method according to claim 3 comprising, upon continuing executing the program, invalidating the data written in memory by the computational resource among the first and the at least one second computational resources which did not execute, upon parallel executing the fulfilled sequence and the at least one unfulfilled sequence, the sequence of instructions selected by the conditionally selecting (Honda FIG. 10, step 2108 invalidating the key invalidates any data writes, see for example in FIG. 7 without retrying).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20170093578 teaches optimization in code fragments (abstract). US 20180046900 teaches optimization in parallel operand handling (abstract). US 6430682 teaches handling worst-case execution time with conditional branches (paragraphs 4-6). “The Worst-Case Execution Time Problem – Overview of Methods and Survey of Tools” teaches determination of WCET involving speculative execution of branches (abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William B Partridge whose telephone number is (571)270-1402.  The examiner can normally be reached on Mon-Fri Noon-3 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 571-270-3995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/William B Partridge/Primary Examiner, Art Unit 2183